USCA11 Case: 21-14351       Date Filed: 05/23/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                             In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 21-14351
                    Non-Argument Calendar
                   ____________________

DOUGLAS MARSHALL JACKSON,
                                              Plaintiff-Appellant,
versus
MARK INCH,
Individual and Official Capacity as Secretary,
J. BALDRIDGE,
Individual and Official Capacity as Warden,
R SCHMITT,
Individual and Official Capacity as Assistant Warden,
JOHNNY FRAMBO,
Individual and Official Capacity as D/B/A Chaplaincy
 Services Administrator for Fl Department of Corrections,
USCA11 Case: 21-14351           Date Filed: 05/23/2022       Page: 2 of 6




2                        Opinion of the Court                    21-14351

                                                  Defendants-Appellees.


                       ____________________

            Appeal from the United States District Court
                 for the Middle District of Florida
             D.C. Docket No. 5:21-cv-00255-TPB-PRL
                     ____________________

Before GRANT, TJOFLAT, and ANDERSON, Circuit Judges.
PER CURIAM:
        Douglas Jackson, a prisoner proceeding pro se, appeals from
the District Court’s sua sponte dismissal of his amended complaint
against former Secretary of the Florida Department of Corrections
(“FDOC”) March Inch, prison officials J. Baldridge, R. Schmitt, and
Johnny Frambo, and the FDOC, as frivolous, malicious, and insuf-
ficient to state a claim. His complaint raised violations of the Reli-
gious Land Use and Institutionalized Persons Act (“RLUIPA”), 42
U.S.C. § 2000cc-1 and 42 U.S.C. § 1983, and purported to raise
claims under 18 U.S.C. §§ 242 and 247. 1
        Jackson makes four arguments on appeal: (1) the District
Court erred by dismissing his complaint for failure to state a claim;
(2) the District Court erred by failing to enforce the Establishment


1 On appeal, Jackson has abandoned all his claims besides those raised under
RLUIPA.
USCA11 Case: 21-14351             Date Filed: 05/23/2022         Page: 3 of 6




21-14351                   Opinion of the Court                               3

Clause and sovereignty of his religious group; (3) the District Court
abused its discretion by denying his petition for a writ of manda-
mus; and (4) the District Court abused its discretion by denying his
motion for a preliminary injunction. 2 We consider each argu-
ment in turn.
                                       I.
       Courts must review, before docketing or as soon as practi-
cable after docketing, any civil complaint in which a prisoner seeks
redress from a governmental entity, officer, or employee. 28
U.S.C. § 1915A(a). The court must identify cognizable claims or
dismiss the complaint if it is frivolous, malicious, or fails to state a
claim upon which relief may be granted. Id. (b)(1). We review de
novo a district court’s sua sponte dismissal for failure to state a
claim pursuant to § 1915A(b)(1) and apply the same standard used
for dismissals pursuant to Fed. R. Civ. P. 12(b)(6). Leal v. Ga. Dep’t
of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001).
       An appellant abandons any argument not briefed before us,
made in passing, or raised briefly without supporting arguments or
authority. Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330
(11th Cir. 2004); Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,


2 We note that Jackson moves to substitute the current FDOC Secretary,
Ricky Dixon for Inch in his official capacity. We conclude that an order sub-
stituting Dixon is unnecessary here because Dixon was automatically substi-
tuted for Inch in his official capacity when Inch resigned as secretary. Fed. R.
App. P. 43(c)(2). We deny the motion without further discussion.
USCA11 Case: 21-14351        Date Filed: 05/23/2022     Page: 4 of 6




4                      Opinion of the Court                21-14351

681 (11th Cir. 2014). To obtain reversal of a district court judgment
that is based on multiple, independent grounds, an appellant must
argue that each ground is incorrect: if he fails to challenge any
ground on appeal, the judgment is due to be affirmed. See
Sapuppo, 739 F.3d at 680.
       Here, Jackson does not argue on appeal that the court
abused its discretion by finding that his complaint was frivolous or
malicious and has thus abandoned any argument on those issues.
See Access Now, Inc., 385 F.3d at 1330. Because he does not chal-
lenge on appeal two of the court’s independent grounds for the dis-
missal of his complaint, we affirm that dismissal. See Sapuppo, 739
F.3d at 680. Furthermore, his assertions that the defendants bur-
dened his religious exercise and that he was denied group worship
services were conclusory. See Oxford Asset Mgmt. v. Jaharis, 297
F.3d 1182, 1188 (11th Cir. 2002).
                                 II.
       Jackson has abandoned his arguments that the court failed
to enforce the Establishment Clause or the sovereignty of his reli-
gious group by failing to provide supporting arguments. See
Sapuppo, 739 F.3d at 681.
                                III.
        We review the denial of a petition for a writ of mandamus
for an abuse of discretion. See Kerr v. U.S. Dist. Ct. for N. Dist.,
426 U.S. 394, 403 (1976). A writ of mandamus is a drastic remedy
that is solely invoked in extraordinary situations. Id. at 402. The
USCA11 Case: 21-14351        Date Filed: 05/23/2022     Page: 5 of 6




21-14351               Opinion of the Court                        5

writ should issue solely where the party seeking it has no other
means of obtaining the relief he desires and shows that his right to
issuance of the writ is clear and indisputable. Id. at 403.
       Here, Jackson has abandoned any argument that the court
erred by denying his petition for a writ of mandamus by failing to
raise supporting arguments and authorities. See Sapuppo, 739 F.3d
at 681. Furthermore, he failed to indisputably establish that he
lacked any other means of obtaining relief or that he was entitled to
issuance of the writ. See Kerr, 426 U.S. at 403.
                                IV.
       We review the denial of a motion for a preliminary injunc-
tion for an abuse of discretion. See Sierra Club v. Georgia Power
Co., 180 F.3d 1309, 1310 (11th Cir. 1999). To receive a preliminary
injunction, a movant must demonstrate that he (1) is likely to suc-
ceed on the merits, (2) will be irreparably injured if the injunction
is denied, (3) is threatened by an injury greater than the injury the
opposing party may suffer from an injunction, and (4) is requesting
an injunction that would not be against the public interest. Siegel
v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000) (en banc). A movant
must clearly meet his burden of persuasion on each element. Id.
Finally, a finding that a complaint fails to state a claim moots any
issues regarding a preliminary injunction. Gissendaner v. Comm’r,
Ga. Dep’t of Corr., 794 F.3d 1327, 1330 n.3 (11th Cir. 2015).
USCA11 Case: 21-14351       Date Filed: 05/23/2022    Page: 6 of 6




6                     Opinion of the Court                21-14351

       Here, Jackson has abandoned any argument that the district
court abused its discretion by denying his motion for a preliminary
injunction because he has failed to provide supporting arguments
and authorities. See Sapuppo, 739 F.3d at 681. Furthermore, his
motion was moot once the court dismissed his complaint. Gissen-
daner, 794 F.3d at 1330 n.3.
      AFFIRMED.